                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA                     :

       Plaintiff,                            :       Case No.3:15-po-78

       -vs-                                  :       Magistrate Judge Sharon L. Ovington

LAURENCE JORDAN,                             :

       Defendant.                            :


                ORDER REVOKING PROBATION/ SENTENCING ENTRY


       Defendant appeared before the Court on May 9, 2019 pursuant to a Warrant for Arrest

issued November 9, 2018 commanding Defendant to show cause why his probation should not

be revoked as set forth in the Petition filed September 13, 2018.

       Defendant appeared with counsel and after being advised of his constitutional rights,

admitted violating the conditions set forth in the terms of his probation. Accordingly, the Court

found that Defendant violated the terms and conditions of probation and Defendant’s probation

is ordered revoked.

       After allowing Defendant and his counsel an opportunity to make a statement, the Court

proceeded to sentencing. Defendant is sentenced to a term of imprisonment of Three (3) days,

with credit for time served.

May 9, 2019
                                                           s/Sharon L. Ovington
                                                             Sharon L. Ovington
                                                        United States Magistrate Judge
